69 So. 3d 982 (2011)
Ronald RICCARDO, Petitioner,
v.
STATE of Florida, Respondent.
No. 5D11-1429.
District Court of Appeal of Florida, Fifth District.
August 19, 2011.
Rehearing Denied September 26, 2011.
Ronald Riccardo, Bowling Green, pro se.
Pamela Jo Bondi, Attorney General, Tallahassee, and Wesley Heidt, Assistant Attorney General, Daytona Beach, for Respondent.
PER CURIAM.
We grant the petition for habeas corpus relief seeking a belated appeal. We review the order denying Petitioner's rule 3.850 motion on the merits and affirm. See Johnson v. State, 994 So. 2d 960, 963 (Fla.2008); Racine v. State, 16 So. 3d 955, 956 (Fla. 5th DCA 2009); Hall v. State, 853 So. 2d 546, 549 (Fla. 1st DCA 2003).
PETITION GRANTED; AFFIRMED.
MONACO, TORPY and LAWSON, JJ., concur.